Citation Nr: 9930431	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2. Entitlement to an increased evaluation for residuals of 
lumbosacral spine trauma, currently evaluated as 40 percent 
disabling, based on the disagreement with the October 1997 
initial award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from January 1981 to July 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue on the title page with respect to the veteran's 
service-connected lumbosacral spine disability, has been 
rephrased to comply with the U.S. Court of Appeals for 
Veterans Claims (Court) recent holding that there is a 
distinction between an appeal of an original rating award and 
a claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999).  This issue will further be 
addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  SLE is not shown to be related to service, and was not 
shown to a compensable degree within one year of the 
veteran's separation from service.


CONCLUSION OF LAW

SLE was not incurred in or aggravated by active service, and 
service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 
1110, 1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are completely negative 
for any reference to SLE.

An August 1997 VA general medical examination, conducted by a 
physician's assistant, shows that the veteran was first 
diagnosed with SLE in 1992.  The examiner relevantly 
diagnosed SLE with scleroderma.  The examiner noted that he 
consulted medical texts and conferred with the chief of 
rheumatology and found that certain things in the veteran's 
claims folder were consistent and compatible with SLE 
symptoms.  The examiner noted that the veteran had had 
chronic monarthropathy from a trauma that would not heal with 
all kinds of conservative therapy, two difficult childbirths, 
kidney problems and severe pyelonephritis; all necessitated a 
physical evaluation board.  The examiner opined that the 
veteran's history was consistent with the onset of lupus and 
further opined that it was more likely than not that the 
veteran's lupus had its original inception prior to 1986 
while she was on active duty.

A September 1997 written VA rheumatologist's opinion, shows 
that he had reviewed the veteran's service medical records in 
detail and concluded that there was no evidence to support a 
possible diagnosis of SLE during her military service.  The 
examiner noted that while the veteran did have many 
evaluations for a variety of aches and pains, recurrent low 
back pain and flu-like syndromes, her lab tests were 
consistently normal.  More specifically, between 1981 and 
1986 she had several normal CBC's SMA 7's and 12's and 
urinalyses.  She also had normal RPR, bone scan, CT of her 
lumbosacral spine, nerve conduction study and EMG of her 
lower extremity.  Moreover, there was no evidence of: a malar 
or discord rash consistent with SLE, photosensitivity, oral 
ulcers, objective arthritis other than that that could be 
explained by a prior trauma, pleuritis or pericarditis, renal 
disease, seizures or psychosis, hemolytic anemia, leukopenia, 
lymphopenia, thrombocytopenia.  The rheumatologist noted that 
the veteran had never been administered an ANA or any other 
autoantibody tests to evaluate for SLE, but noted that he 
could not identify any reason from the records for such tests 
to be performed.  Finally, he opined, that even if any such 
blood tests had been ordered and found to be abnormal, a 
diagnosis of SLE could not have been made or suggested in the 
absence of other clinical evidence of the disease.

In a July 1998 letter, Keith A. Bernstein, M.D., the 
veteran's private rheumatologist, indicated that he had 
treated the veteran for the past five years.  He noted that 
she was diagnosed with SLE which had been manifest in the 
past with pleuritis, arthritis, malar rash, abdominal pains 
and positive antibody studies including a positive ANA.  The 
rheumatologist noted that the veteran had also had difficulty 
with her pregnancies and threatened abortions.  He further 
noted that difficult pregnancies were a component of the 
lupus syndrome with miscarriages occurring commonly.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that she has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, service connection 
may be granted for SLE if it is manifested to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

After a claim has been found well-grounded, the Board must 
weigh the medical evidence of record.  The Court has held 
that "the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board finds the September 1997 VA rheumatologist's 
medical opinion regarding the etiology of the veteran's SLE 
to be more probative than that advanced in August 1997 by the 
VA physician's assistant (PA), due to the rheumatologist's 
more specialized training and expertise, as opposed 
(presumably) to the PA, in the field of rheumatology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise).  In addition, relative to 
the respective opinions offered by the PA in August 1997 and 
the VA rheumatologist the following month, the Board is of 
the view that the latter was of far greater clinical 
integrity.  In this regard, while the former was apparently 
predicated principally on wholly neutral considerations 
(i.e., those pertaining to the public at large versus this 
particular veteran) gleaned via the PA's consultation of 
medical texts, the latter was predicated on considerations 
unique to the veteran alone, to include a number of normal 
inservice laboratory tests in conjunction with the absence of 
pertinent clinical indicia including oral ulcers or any rash 
consistent with SLE.  To the extent, then, that the foregoing 
provides (in relative contradistinction to the PA's opinion) 
an explanation and amplifies (owing to factors unique to the 
veteran alone) the opinion advanced by the VA rheumatologist, 
the clinical integrity of the opinion is thereby enhanced.  
See Green v. Derwinski, 1 Vet. App. 121, 123 (1991).  It also 
bears emphasis that the above-cited observation made by Dr. 
Bernstein, i.e., that the veteran had difficult pregnancies 
and that such "are a component of the lupus syndrome," to 
any extent it may even facially purport to infer lupus of 
service origin, is thereby compromised by the same 
consideration advanced above relative to the PA's opinion, 
specifically, such factor (i.e., difficult pregnancy) 
pertains neutrally to the public at large as opposed to this 
particular veteran.  Finally, while the VA rheumatologist 
specifically indicated that he had reviewed the veteran's 
contemporaneous service medical records, there in no 
indication that Dr. Bernstein did the same and, in addition, 
Dr. Bernstein apparently had knowledge of her case only since 
1993.  The latter consideration is significant because, while 
an examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
All of the medical evidence of record clearly indicates that 
the veteran was not diagnosed with SLE until 1992, six years 
after her discharge from service.

The Board has also considered the veteran's assertions, as 
reflected on several submissions, which are to the effect 
that her SLE is indeed of service origin.  However, while she 
is competent to provide evidence of visible symptoms, she is, 
being a lay person, not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In view of such latter factor, then, 
in addition to the reasoning advanced in the preceding 
paragraph, the Board is constrained to conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for SLE.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
aspect of the appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for SLE is denied.


REMAND

The Board also finds that the veteran's claim for a rating in 
excess of the initial award (i.e., 40 percent) for her 
service-connected low back disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a). 

The veteran is service-connected for residuals of lumbosacral 
spine trauma, which the RO currently rates as one disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292 (1998).  In assessing the veteran's service-
connected low back disability, the August 1997 examiner 
failed to provide an adequate assessment of functional loss 
due to pain, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  Moreover, the 
examiner noted that the veteran had positive evidence of 
neuropathy and neurological involvement of her left leg.  The 
Court has held that, under 38 U.S.C.A. § 5107(a), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has indicated that she has received recent 
private treatment for her service-connected low back 
disability.  These records have not been associated with the 
claims file.

In light of the foregoing circumstances, the veteran's 
related increased rating claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo VA examinations by 
board certified orthopedist and board 
certified neurologist, if available, to 
determine the nature and extent of any 
residuals of lumbosacral trauma present.  
The orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's low 
back disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with the low 
back disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiners prior to the 
examinations.  Prior to the examinations, 
the RO must inform the veteran, in 
writing, of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the final issue listed 
on the title page.

If the remaining benefit sought on appeal is not granted to 
the veteran's satisfaction a supplemental statement of the 
case containing adequate reasons and bases should be issued 
and the veteran and her representative provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals







